Citation Nr: 1704489	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  07-17 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in North Little Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 40 percent for a back disability on an extraschedular basis.  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel
INTRODUCTION

The Veteran served on active duty from August 1974 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the VA RO.


FINDING OF FACT

On December 16, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wanted to withdraw his claim of entitlement to a rating in excess of 40 percent for a back disability on an extraschedular basis.  


CONCLUSION OF LAW

The criteria for withdrawal of the claim of entitlement to a rating in excess of 40 percent for a back disability on an extraschedular basis are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  A withdrawal is effective when received, provided that receipt occurs prior to the issuance of a decision by the Board. 38 C.F.R. § 20.204(b)(3) (2016).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran submitted a signed statement in December 2016 stating that he wished to withdraw his claim of entitlement to a rating in excess of 40 percent for a back disability on an extraschedular basis.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and it is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


